Dear Judge Wimberly:
This office is in receipt of your opinion request in which you ask the procedure for proceeding with an eviction when the lessee is incarcerated.
LSA-R.S. 13:3471 provides supplementary rules of service of process and provides in part:
      (6) Service of process on an inmate of a public institution may be made by the sheriff or any constable of the parish where the institution is situated.
Thus, you should serve this defendant with the eviction papers through the sheriff or constable of the parish in which the institution is located. The defendant then has the right to either file an answer on behalf of herself or hire an attorney to represent her in this matter. When all affidavits and testimony are received and the court proceeding is held, you should then issue a judgment accordingly. That judgment again should be served on the defendant by way of the sheriff or the constable of the parish in which that institution is situated.
We hope the foregoing has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us at your convenience.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  By: ___________________________ J. RICHARD WILLIAMS Assistant Attorney General